 1                                                         HONORABLE RICARDO S. MARTINEZ

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9

10
     HOLLY RYDMAN and SERIN NGAI,
11   individually and on behalf of a class of         NO. 2:18-CV-01578-RSM
     similarly situated individuals,
12                                                    ORDER GRANTING STIPULATED
                            Plaintiffs,               MOTION TO EXTEND TIME FOR
13                                                    DEFENDANTS TO RESPOND TO
14           v.                                       PLAINTIFFS’ SECOND AMENDED
                                                      COMPLAINT
15   CHAMPION PETFOODS USA, INC. a
     Delaware corporation, and CHAMPION
16   PETFOODS LP, a Canadian limited
     partnership,
17

18                          Defendants.

19

20           THIS MATTER came before the court on the parties’ Stipulated Motion to Extend Time

21   for Defendants to Respond to Plaintiff’s Second Amended Complaint. (ECF No. 47). The Court

22   having reviewed the Stipulated Motion, it is hereby

23           ORDERED that the Motion is GRANTED.

24           The deadline for Defendants Champion Petfoods USA, Inc. and Champion Petfoods LP to

25   respond to Plaintiff’s Second Amended Complaint is hereby extended to May 14, 2020.

26



     ORDER GRANTING STIPULATED MOTION TO EXTEND                    CAIRNCROSS & HEMPELMANN, P.S.
                                                                   ATTORNEYS AT LAW
     TIME FOR DEFENDANTS TO RESPOND TO                             524 Second Avenue, Suite 500
     PLAINTIFFS’ SECOND AMENDED COMPLAINT - 1                      Seattle, Washington 98104-2323
     NO. 2:18-CV-01578-RSM                                         office 206 587 0700 fax 206 587 2308
     {03951466.DOCX;1 }
 1           DATED this 24 day of March 2020, at Seattle, Washington.

 3

 4

 5
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9   Presented by:
10   CAIRNCROSS & HEMPELMANN, P.S.
11   /s/ Binah B. Yeung
     Binah B. Yeung, WSBA No. 44065
12   Email: byeung@cairncross.com
     Jonathan D. Tebbs, WSBA No. 53861
13   Email: jtebbs@cairncross.com
14   524 Second Avenue, Suite 500
     Seattle, WA 98104-2323
15   Telephone: (206) 587-0700
     Facsimile: (206) 587-2308
16   Attorneys for Defendants
17   GREENBERG TRAURIG, PA
18   /s/ David A. Coulson
     David A. Coulson, Florida Bar No. 176222
19
     333 S.E. 2nd Avenue, Suite 4400
20   Miami, FL 33131
     Telephone: (305) 579-0754
21   Facsimile: (305) 579-0500
     Email: coulsond@gtlaw.com
22   Attorneys for Defendants
     Admitted Pro Hac Vice 12/12/2018, ECF No. 23
23

24

25

26



     ORDER GRANTING STIPULATED MOTION TO EXTEND                    CAIRNCROSS & HEMPELMANN, P.S.
                                                                   ATTORNEYS AT LAW
     TIME FOR DEFENDANTS TO RESPOND TO                             524 Second Avenue, Suite 500
     PLAINTIFFS’ SECOND AMENDED COMPLAINT - 2                      Seattle, Washington 98104-2323
     NO. 2:18-CV-01578-RSM                                         office 206 587 0700 fax 206 587 2308
     {03951466.DOCX;1 }
 1   BRESKIN JOHNSON TOWNSEND, PLLC

 3   /s/Brendan W. Donckers
     Brendan W. Donckers, WSBA No. 39406
 4   Roger Townsend, WSBA No. 25525
     1000 Second Avenue, Suite 3670
 5   Seattle, WA 98104
     Telephone: (206) 652-8660
 6   Fax: (206) 652-8290
     Email: bdonckers@bjtlegal.com
 7           rtownsend@bjtlegal.com
     Attorneys for Plaintiff
 8
     LOCKRIDGE GRINDAL NAUEN PLLP
 9
     /s/ Rebecca A. Peterson
10   Rebecca A. Peterson, California Bar No. 241858
     100 Washington Avenue South
11   Suite 2200
     Minneapolis, MN 55401
12   Telephone: (612) 339-6900
     Fax: (612) 339-0981
13   Email: rapeterson@locklaw.com
     Attorneys for Plaintiff
14   Admitted Pro Hac Vice 11/1/2018, ECF No. 5

15   ROBBINS LLP
     Kevin A. Seely*
16   Steven M. McKany*
     5040 Shoreham place
17   San Diego, CA 92122
     Telephone: (619) 525-3990
18   kseely@robbinsllp.com
     smckany@robbinsllp.com
19
     CUNEO GILBERT & LADUCA, LLP
20   Katherine Van Dyck*
     4725 Wisconsin Ave NW, Suite 200
21   Washington, DC 20016
     Telephone: (202) 789-3960
22   kvandyck@cuneolaw.com

23   POMERANTZ LLP
     Gustavo F. Bruckner*
24   Samuel J. Adams*
     600 Third Avenue
25   New York, New York 10016
     Telephone: (212) 661-1100
26   gfbruckner@pomlaw.com
     sjadams@pomlaw.com

     GUSTAFSON GLUEK, PLLC
     ORDER GRANTING STIPULATED MOTION TO EXTEND       CAIRNCROSS & HEMPELMANN, P.S.
                                                      ATTORNEYS AT LAW
     TIME FOR DEFENDANTS TO RESPOND TO                524 Second Avenue, Suite 500
     PLAINTIFFS’ SECOND AMENDED COMPLAINT - 3         Seattle, Washington 98104-2323
     NO. 2:18-CV-01578-RSM                            office 206 587 0700 fax 206 587 2308
     {03951466.DOCX;1 }
 1   Daniel E. Gustafson*
     Raina C. Borrelli*
 3   Canadian Pacific Plaza
     120 South 6th Street, Suite 2600
 4   Minneapolis, MN 55402
     Telephone: (612) 333-8844
 5   dgustafson@gustafsongluek.com
     rborrelli@gustafsongluek.com
 6
     WEXLER WALLACE LLP
 7   Kenneth A. Wexler*
     Mark Tamblyn*
 8   Michelle Perkovic*
     55 West Monroe Street, Suite 3300
 9   Chicago, IL 60603
     ecf@wexlerwallace.com
10   mjt@wexlerwallace.com
     alc@wexlerwallace.com
11
     *Admitted Pro Hac Vice
12   Attorneys for Plaintiff

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     ORDER GRANTING STIPULATED MOTION TO EXTEND   CAIRNCROSS & HEMPELMANN, P.S.
                                                  ATTORNEYS AT LAW
     TIME FOR DEFENDANTS TO RESPOND TO            524 Second Avenue, Suite 500
     PLAINTIFFS’ SECOND AMENDED COMPLAINT - 4     Seattle, Washington 98104-2323
     NO. 2:18-CV-01578-RSM                        office 206 587 0700 fax 206 587 2308
     {03951466.DOCX;1 }
